Citation Nr: 0810544	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-36 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee.

2.  Entitlement to service connection for an eye disability, 
claimed as eye sensitivity and pain.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss, prior to March 1, 2006.

4.  Entitlement to restoration of an initial 10 percent 
rating for bilateral hearing loss, from March 1, 2006.

5.  Eligibility for nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision in which the RO 
denied service connection for eye sensitivity and pain and 
for osteoarthritis of the left knee and for entitlement to a 
nonservice-connected pension.  In that decision, the RO also 
granted service connection for bilateral hearing loss and 
assigned an initial 10 percent rating, effective December 3, 
2003.  In January 2005, the veteran filed a notice of 
disagreement (NOD) with regard to denial of the service-
connection and pension claims and with regard to the initial 
rating assigned for bilateral hearing loss; a statement of 
the case (SOC) was issued in November 2004.  In a September 
2005 rating decision, the RO proposed to reduce the 
evaluation for bilateral hearing loss to a noncompensable 
rating because the RO determined that the compensable rating 
assigned in the October 2004 rating decision was clearly and 
unmistakably erroneous.  In November 2005, the RO finalized 
the reduction to a noncompensable rating for bilateral 
hearing loss, effective March 1, 2006 (and issued a 
supplemental SOC (SSOC) continuing the 10 percent rating 
prior to March 1, 2006 and assigning a noncompensable rating 
from that date).  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
December 2004.

In August 2005, the veteran testified during an RO hearing; a 
copy of the transcript is of record.  Although the veteran 
was scheduled for a video conference hearing before a 
Veterans Law Judge (VLJ) at the RO in August 2006, he failed 
to appear and later withdrew his request for a video 
conference hearing in writing in September 2006.  See 
38 C.F.R. § 20.704(e) (2006).  

Because the bilateral hearing loss claims on appeal involve a 
request for higher initial ratings following the grant of 
service connection, the Board has characterized these claims 
in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO assigned an initial 10 percent 
rating from the effective date of the grant of service 
connection through February 28, 2006 and a noncompensable 
rating from March 1, 2006, as higher ratings at each stage 
are available, the veteran is presumed to seek the maximum 
available benefit.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Further, the Board notes that the veteran's rating 
reduction arose in response to his claim for a higher initial 
rating for his service-connected bilateral hearing loss in a 
January 2005 NOD.  While the RO characterized the higher 
rating issues on appeal as entitlement to a rating in excess 
10 percent for bilateral hearing loss from December 3, 2003 
to March 1, 2006 and entitlement to a compensable rating for 
bilateral hearing loss from March 1, 2006, the Board notes 
that the RO clearly considered and adjudicated the veteran's 
claims for restoration of a 10 percent rating for bilateral 
hearing loss (see the November 2005 SSOC) and for a rating in 
excess of 10 percent for bilateral hearing loss (see the 
September 2005 SOC and November 2005 SSOC).  In light of the 
evidence of record, and to give the veteran every 
consideration in connection with the appeal, the Board has 
characterized the veteran's appeal as encompassing both the 
increased rating claim and the claim for restoration, as set 
forth on the title page of this decision.

As a final preliminary matter, the Board notes that, during 
his hearing, the veteran reported that because of incidents 
in which battery acid and gasoline got into his eyes, he has 
suffered from migraine headaches since service.  The Board 
construes this as a claim for service connection for migraine 
headaches; and as such it is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  A left knee disability (osteoarthritis) was first 
diagnosed many years after the veteran's discharge from 
service, and there is no competent evidence or opinion of a 
medical relationship between any such current disability and 
the veteran's military service.

3.  The veteran's defective vision (refractive error) is not 
a disability for VA compensation purposes.

4.  While the veteran is shown to have refractive error, 
there is no competent medical evidence of a current eye 
disability (claimed as eye sensitivity and pain).

5.  September 2004 and 2005 VA audiological examinations 
revealed no worse than Level II hearing in each ear.

6.  In an October 2004 rating decision, the RO assigned an 
initial 10 percent rating for bilateral hearing loss, 
effective December 3, 2003; the rating was based on a 
September 2004 VA examination report.

7.  Following a review of the October 2004 rating action, in 
a September 2005 rating decision, the RO determined that the 
earlier rating decision had improperly assigned an initial 10 
percent rating for bilateral hearing loss using Table VIa 
(which is to be used only for exceptional patterns of hearing 
impairment), as such, that decision contained clear and 
unmistakable error (CUE), and, as the VA examination reports 
showed that the veteran's hearing loss warranted a 
noncompensable rating, the RO proposed reducing the rating 
for the veteran's bilateral hearing loss from 10 percent to 
zero (0) percent.  In a November 2005 rating decision, 
following a September 2005 VA examination, the RO implemented 
the reduction, effective March 1, 2006.

8.  The veteran's annual countable income is excessive for 
receipt of nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of 
the left knee are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.  The criteria for service connection for an eye disability 
(claimed as eye sensitivity and pain) are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.9, 3.303 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss, prior to March 1, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.85, Diagnostic Code 6100 (2003-2007).
 
4.  The criteria for restoration of an initial 10 percent 
rating for bilateral hearing loss from March 1, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.105(a), 3.159, 3.344, 4.1, 
4.2, 4.7, 4.85, Diagnostic Code 6100 (2005-2007).

5.  The claim of entitlement to nonservice-connected pension 
benefits is without legal merit.  38 U.S.C.A. §§ 101, 1501, 
1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 
3.273 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  In addition, 
the Board is aware of the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008), applicable to claims for increased ratings. 
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini,18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Initially, the Board notes that, with respect to the 
nonservice-connected pension claim, in a March 2004 pre-
rating letter, the RO explained how to establish entitlement 
to VA nonservice-connected pension benefits, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, the 
need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim, and afforded 
opportunity to provide information and evidence pertinent to 
the claim.  The October 2004 rating decision on appeal 
reflects the initial adjudication of the claim after issuance 
of that letter.  Hence, the March 2004 letter met all four of 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing of notice requirement.  Further, it appears 
that all evidence pertinent to the claim is of record.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the appellant in connection 
with this claim.  As will be explained below, the claim for 
nonservice-connected pension benefits lacks legal merit; 
therefore, the duties to notify and assist required by the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

Pertinent to the remaining claims on appeal, in pre-rating 
letters issued in March, May and August 2004, the RO provided 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  All three letters also requested 
that the veteran submit any evidence in his possession that 
pertained to the claims.  The October 2004 rating decision 
reflects initial adjudication of the claims after issuance of 
these letters.  Clearly, these letters meet Pelegrini's 
content of notice requirements, as well as the VCAA's timing 
of notice requirement, with regard to the veteran's service 
connection claims.  Further, the SOC and the SSOC set forth 
the criteria for higher ratings for bilateral hearing loss, 
which is sufficient under Dingess/Hartman.  

While it was not until a March 2006 post-rating letter that 
the RO informed the appellant of how initial disability 
ratings and/or effective dates are assigned and the type of 
evidence that impacts those determinations, the timing of 
this notice is not shown to prejudice the appellant.  As the 
Board's decision herein denies each claim now under 
consideration, no (other) disability rating or effective date 
is being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The Board acknowledges that the notice letters provided to 
the veteran do not contain the level of specificity set forth 
in Vazquez-Flores.   However, the Board finds that (to the 
extent that Vazquez-Flores applies to claims for higher 
initial rating) any such procedural defect does not 
constitute prejudicial error in this appeal.  The claims file 
reflects evidence of actual knowledge on the part of the 
veteran that the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim(s).  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In this regard, 
the veteran has provided testimony at an RO hearing and 
submitted a statement dated in October 2005 addressing the 
severity of his hearing loss and the effects it has on his 
daily life.  His testimony and subsequent statement indicates 
an awareness on the part of the veteran that information 
about such effects, with specific examples, is necessary to 
substantiate a claim for a higher rating.  Significantly, the 
Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  Id., 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as treatment records from the Manchester, 
New Hampshire VA Medical Center (VAMC) and the reports of VA 
examinations.  Also of record and considered in connection 
with each claim on appeal are the veteran's hearing 
transcript and various written statements provided by the 
veteran.  

Moreover, no further development to create any additional 
evidence for consideration in connection with any of the 
claims on appeal is warranted.  As explained in more detail 
below, the claims for service connection are being denied 
because there is no medical evidence whatsoever that the 
veteran either currently has the claimed disability, the 
disorder is not a disability for VA compensation purposes or 
there is no medical evidence linking the claimed disability 
to service.  As the current record does not reflect even a 
prima facie claim for service connection, there is no 
requirement for VA to arrange for a medical examination 
and/or to obtain a medical opinion in connection with the 
claims being denied.  See 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
hypertension during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

After a full review of the record, including the medical 
evidence and the veteran's statements and testimony, the 
Board finds that service connection for osteoarthritis of the 
left knee and a claimed eye disability is not warranted. 

A.  Left Knee

In written statements and during his hearing testimony, the 
veteran reported that, while serving in Thailand, he had 
injured his left knee jumping out of a truck and falling over 
a pile of lumber into a hole; that, after service, while 
training at a police academy in 1969, he was required to do a 
lot of running and began having pain in the left knee; and 
that the pain persisted and he was eventually diagnosed with 
a torn meniscus and much later osteoarthritis, undergoing 
three separate surgical procedures.  The veteran testified 
that he could not remember whether he ever received treatment 
for his left knee in service.

The musculoskeletal system and lower extremities were noted 
as normal on the veteran's September 1965 enlistment 
examination.  Service treatment records show that, when the 
veteran was splashed with gasoline in March 1968, it entered 
the right eye, he fell and was treated for a minor abrasion 
to the right knee.  There is no evidence of complaints of, or 
treatment for, a left knee injury during service.  The 
musculoskeletal system and lower extremities were noted as 
normal on the veteran's January 1969 separation examination.  

Although the veteran claims that he began having problems 
with left knee pain while attending a police academy later in 
1969, the RO was unable to obtain records from the Ann 
Arundel Hospital to confirm his statements as they had been 
destroyed.  

The first documented medical evidence of a left knee 
disability appears to be in early 1996.  A February 1996 
Lahey Hitchcock Clinic treatment note reflects that the 
veteran reported twisting his knee while cross-country skiing 
during the prior month.  January 1996 x-rays showed mild 
degenerative changes involving the left knee but no fracture.  
His knee was placed in an immobilizer.  Surgery was performed 
on the left knee in May 1996, which revealed that the lateral 
meniscus only showed a small rim due to a prior meniscectomy 
with no evidence of tearing.  The post-operative diagnosis 
was left knee retropatellar chondromalacia and chondromalacia 
of medial femoral condyle.  Subsequent, private medical 
records show continuing treatment for complaints of pain and 
osteoarthritis of the left knee with additional surgery in 
August 2000.  Thus, the first diagnosis of osteoarthritis of 
the left knee was approximately 27 years after service.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

Moreover, neither the above noted documents, nor any other 
medical records reflecting a diagnosis of osteoarthritis of 
the left knee, establishes a medical nexus between the 
veteran's current left knee disability and the veteran's 
military service, and the veteran has not presented, or even 
alluded to the existence of any such written medical opinion.  
In short, there is no competent evidence to support the 
claim.

B. Eye Disability

In written statements and during his hearing testimony, the 
veteran reported that, as a child he was diagnosed with 
astigmatism and used/uses glasses for reading and working 
with a computer; that, while in the military, he got battery 
acid from a bomb loader in his eyes when an airman struck a 
battery with a ball peen hammer and it exploded sending the 
contents into the veteran's eyes, in September 1967; that, in 
early 1968, gasoline from an overhead tank engulfed his 
entire body and affected both eyes, which were bandaged for 
three days; that, since these two in-service chemical 
accidents, he has had eye pain and headaches at times over 
the ensuing years; and that he has used eye drops, over-the-
counter drugs and dark sunglasses for pain and sensitivity to 
light.  

Service treatment records reflect that the veteran was 
treated for acid in the eyes, in September 1967, and for 
headaches, pain and bloodshot eyes of a week's duration 
following chemical conjunctivitis, in November 1967.  A March 
1968 accident report shows that, while removing a hose, the 
nozzle came loose and splashed the veteran with gasoline.  
The gasoline entered his right eye and he was treated for 
chemical conjunctivitis in the right eye.  In August 1968, 
the veteran was treated for a foreign body in his left eye.  
On the veteran's January 1969 separation examination report, 
his vision was 20/20 in both eyes and clinical findings for 
the eyes were normal.  The veteran denied any eye trouble in 
the medical history portion of that report. 

Post-service private records show no complaints of, or 
treatment for, any eye disorder, except for a February 2001 
eyeglass prescription for refractive error.

VA treatment records show that, in September 2003, the 
veteran came in to have an eyeglass prescription filled.  In 
January 2004, the veteran was seen for a red, irritated left 
eye, which had started four days earlier.  He reported a 
prior history of gasoline in both eyes 36 years ago, with 
sensitivity to light since then.  The veteran wore glasses 
for near vision only.  On examination, no discharge, burning, 
itchiness, double vision or light sensitivity was noted, even 
though the left eye was red, irritated and responded to 
foreign body sensation.  Left eye vision was blurry.  Distant 
vision was good in the right eye.  The veteran reported that 
symptoms were better after using natural tears.  Except for 
refractive error, the impression was diffuse episcleritis in 
the left eye (that is, inflammation of the sclera), for which 
he was given Vasocon to be used four times a day and tears to 
be used as needed.  He was told to use cold compresses as 
needed and to return if symptoms persisted or worsened.  He 
did not return for a follow-up.  

Considering the claim in light of the above, the Board notes 
that the record does not reflect the presence of a current 
disability upon which to predicate a grant of service 
connection for an eye disability.  Although the veteran 
claimed sensitivity to light, none was found on evaluation in 
January 2004.  At that time, he was noted to have some eye 
pain, along with an acute inflammation of the sclera of the 
left eye.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Here, it appears that his symptoms of episcleritis resolved 
with treatment.

As regards the diagnoses of refractive errors (astigmatism 
and presbyopia), the Board points out that refractive errors 
are defects of the form or structure of the eye of congenital 
or developmental origin for which service connection may not 
be granted.  See 38 C.F.R. §§ 4.9, 3.303.   The Board notes 
that service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990), Carpenter v. Brown, 8 Vet. App. 240, 245 (1995), and 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  However, 
there is no evidence whatsoever of any chronic disability in 
this case.  As such, there is no competent evidence of a 
current disability upon which to predicate a grant of service 
connection on any basis, and, hence, no valid claim for 
service connection.  See, e,g., Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau, 2 Vet. App at 144.

C.  All Disabilities

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's testimony and 
his written and reported assertions; however, none of this 
evidence provides a basis for allowance of the denied claims.  
As indicated above, the denial of his claims turns on the 
medical matters of diagnosis and/or a nexus to service-
matters within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran is not shown to be other than a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, none of the lay 
assertions in this regard have any probative value.

For all the foregoing reasons, the veteran's claims for 
service connection for osteoarthritis of the left knee and a 
claimed eye disability must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as no competent 
evidence supports any of the claims herein decided, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

III.  Higher Ratings for Hearing Loss

Initially, the Board notes that on appeal are claims for a 
higher initial rating and for restoration of a benefit (that 
is, a 10 percent rating from March 1, 2006).  See Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  The Board notes that the 
record does not indicate, and the appellant does not contend, 
noncompliance with the procedural requirements for rating 
reductions.  See 38 C.F.R. § 3.105(e) (2007).  Therefore, the 
Board will first address whether a higher initial rating is 
warranted and then will focus on the propriety of the 
reduction.

In written statements and during his hearing testimony, the 
veteran stated that he is a telemarketer and has problems 
hearing voices over the phone; and that his hearing loss 
makes conversational communication difficult at close range 
and more so at longer ranges, forcing him to read lips.

A.  Higher Initial Rating

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Hearing tests will be conducted 
without hearing aids, and the results of above-described 
testing are charted on Table VI and Table VII.  See 38 C.F.R. 
§ 4.85.

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2007).

In this case, the record does not reveal pure tone thresholds 
meeting the definition of an exceptional pattern of hearing 
impairment for either ear under 38 C.F.R. § 4.86.  

On his January 1969 separation examination report, the 
examiner noted that the veteran had bilateral high and low 
frequency hearing loss.  Speech discrimination testing was 
not performed.  Audiometric findings at that time were 
reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
55
45
45
42
LEFT
25
30
30
40
32


A September 2004 VA audiological evaluation revealed 
bilateral high frequency sensorineural hearing loss, but the 
veteran's word discrimination was found to be moderately 
impaired.  On audiometric testing, pure tone thresholds, in 
decibels, were reported as follows:






HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
50
70
65
56
LEFT
40
55
60
60
54

Speech audiometry revealed speech recognition ability of 88 
in the right ear and 84 in the left ear.

A September 2005 VA audiological evaluation again revealed 
bilateral high frequency sensorineural hearing loss and 
moderately impaired word discrimination.  On audiometric 
testing, pure tone thresholds, in decibels, were reported as 
follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
50
70
65
56
LEFT
40
55
60
65
55

Speech audiometry revealed speech recognition ability of 88 
in the right ear and 86 in the left ear.

VA outpatient treatment records do not include any additional 
audiometric testing results.

Applying the criteria for evaluating hearing loss to the 
findings of the September 2004 and 2005 VA audiometric 
evaluations results in designation of no more than Level II 
impairment in each ear based on application of the reported 
findings to Tables VI and VII.  These findings warrant only a 
0 percent (noncompensable) rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the 
record presents no basis for assignment of a rating in excess 
of 10 percent prior to March 1, 2006 and a compensable rating 
for bilateral hearing loss thereafter.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, given the method of 
deriving ratings for hearing loss, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

B.  Propriety of Reduction

Except in the case of CUE, Congress has provided that a 
veteran's disability will not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.  When an RO makes a rating reduction without 
following the applicable regulations, the reduction is void 
ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2007); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Board notes that the provisions of 38 C.F.R. §§ 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case because the 
10 percent rating for the veteran's service-connected 
bilateral hearing loss was in effect for less than three 
years.  As regards disability ratings in effect for less than 
five years, adequate reexamination that discloses improvement 
in the condition will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).

As noted in the discussion above, during the entire period 
under consideration, VA audiometric evaluations result in 
designation of no more than Level II impairment in each ear 
based on application of the reported findings to Tables VI 
and VII.  These findings warrant a 0 percent (noncompensable) 
rating, and no more, under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

As noted earlier, in an October 2004 rating decision, the RO 
granted service connection and assigned an initial 10 percent 
rating for bilateral hearing loss based on the results of the 
September 2004 VA audiological examination and the 
application of Table VIa for exceptional pattern of hearing 
impairment in both ears under 38 C.F.R. § 4.86.  Application 
of Table VIa resulted in Level VI hearing impairment in the 
right ear and Level III hearing impairment in the left ear, 
resulting in a 10 percent rating for bilateral hearing loss 
under Table VII.

In January 2005, the veteran filed an NOD with regard to the 
initial 10 percent rating assigned for bilateral hearing 
loss.  Following the August 2005 hearing and based on its 
review of the evidence, the RO determined that, in assigning 
the initial 10 percent rating for the veteran's bilateral 
hearing loss, the RO had mistakenly used Table VIa for 
exceptional pattern of hearing impairment in both ears, 
instead of using Table VI.  The September 2004 VA examiner 
did not certify that use of the speech discrimination test 
was not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc. and 
audiometric results did not reflect an exception pattern of 
hearing impairment, therefore Table VIa should not have been 
used to derive the initially assigned disability rating.  
Thus, the RO found that the October 2004 rating action 
contained CUE as the criteria for using Table VIa to compute 
the disability rating was not met.  After recalculating the 
audiometric results, the RO found as depicted above that 
designation of no more than Level II hearing impairment in 
each ear based on application of the reported findings to 
Tables VI and VII, warranted no more than a noncompensable 
evaluation.  As a consequence, in a September 2005 rating 
decision, the RO determined that the October 2004 rating 
decision was clearly and unmistakably erroneous in assigning 
a 10 percent rating for bilateral hearing loss and that the 
evidence showed that the veteran's hearing loss warranted a 
noncompensable evaluation; and, therefore, it proposed to 
reduce the rating for bilateral hearing loss from 10 percent 
to 0 percent, based on the September 2004 VA audiometric 
testing results.

Following, the receipt of the veteran's substantive appeal 
later in September 2005 and his continued disagreement with 
the initial 10 percent rating and the proposed reduction in 
the disability rating for bilateral hearing loss, the veteran 
was re-examined.

In November 2005, the RO issued a rating decision reducing 
the rating for bilateral hearing loss from 10 percent to 0 
percent, to be effective March 1, 2006.  

Given the results shown in September 2004 and September 2005 
-- the only valid evidence demonstrating the severity of the 
veteran's hearing impairment during the time period in 
question -- the RO appropriately determined that no more than 
a noncompensable (0 percent) rating for bilateral hearing 
loss was assignable and that the initially assigned 10 
percent rating was the product of CUE.  38 C.F.R. § 3.105(a).  
The Board (like the RO) has no discretion in this matter and 
must predicate its determination on the basis of the results 
of the audiological studies of record.  See Lendenmann, 3 
Vet. App. at 349.

Accordingly, the Board concludes that the reduction in rating 
from 10 percent to 0 percent for bilateral hearing loss was 
appropriate, and that the criteria for restoration of the 10 
percent rating, from March 1, 2006, are not met.

IV.  Pension Benefits

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  The amount of pension actually received is 
the difference between the recipient's countable income and 
the maximum annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Nonservice-connected pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  Income eligibility for pension, and the amount 
of any pension payable, is determined by subtracting the 
veteran's annual family countable income from the maximum 
annual pension rate applicable to the veteran's 
circumstances.  The maximum annual pension rate is adjusted 
from year to year.  The maximum annual rate of improved 
pension for a single veteran with no dependents was $9,894, 
effective from December 1, 2003; $ 10,162, effective from 
December 1, 2004; $10,579, effective from December 1, 2005; 
and $10,929, effective from December 1, 2006.  See 38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23; VA Adjudication Procedures 
Manual M21-1, Part I, Appendix B.

In determining the veteran's annual countable income, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  See 38 U.S.C.A. § 
501 (West 2002); 38 C.F.R. §§ 3.271, 3.272.  Recurring income 
means income which is received or anticipated in equal 
amounts, and at regular intervals, and which will continue 
throughout an entire 12-month annualization period.  See 38 
C.F.R. § 3.271(a)(1).  Whenever there is a change in the 
maximum annual pension rate, or in the veteran's family 
income, the monthly rate of pension payable shall be adjusted 
effective the date of change.  See 38 U.S.C.A. § 501; 38 
C.F.R. § 3.273.

On his December 2003 application form, the veteran reported 
that he last worked full time in December 2002 and was then 
currently working part-time in retail sales.  Subsequently, 
on a VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, the veteran 
indicated that, as of January 12, 2004, he had been employed 
as a telemarketer and worked 8-hour days, generally 32 to 38 
hours a week.  He indicated that his last nine salary checks 
totaled $3,320.  On that same form, and in an accompanying 
attachment, his employer indicated that he was receiving 
about $390 weekly.  

During his personal hearing, the veteran reported that he was 
currently working full time as a telemarketer.

The basic facts in this case are not in dispute.  The 
veteran's annual countable income, as reported by him, is 
over $19,000.  This amount of annual income clearly exceeds 
the maximum annual pension rate for a single veteran with no 
dependents.  As noted earlier, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.

As noted, the veteran's annual countable income consists of 
his salary as a telemarketer and exceeds the applicable 
statutory and regulatory limits for a single veteran with no 
dependents.  Hence, pursuant to the governing legal 
authority, he cannot meet the basic income eligibility 
requirement to establish entitlement to nonservice-connected 
pension benefits.  Where, as here, the law, and not the 
evidence, is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board acknowledges that the RO's denial of the veteran's 
pension claim was premised on a different basis -- a finding 
that the evidence failed to demonstrate that he was unable to 
secure or follow a substantially gainful occupation as the 
result of disability -- not the fact that he is ineligible 
because his income exceeds the statutory and regulatory 
limits.  However, under the circumstances presented here, the 
Board finds that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to the requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, 6 Vet. App. at 430 (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The veteran is advised that should his income change in the 
future or if he should incur significant out-of-pocket 
medical expenses, he may reapply for pension and his 
potential entitlement will be considered in light of the 
facts then of record.  At this time, however, the veteran 
does not meet the eligibility requirements for pension 
benefits.


ORDER

Service connection for osteoarthritis of the left knee is 
denied.

Service connection for an eye disability, claimed as eye 
sensitivity and pain, is denied.

An initial rating in excess of 10 percent for bilateral 
hearing loss from December 3, 2003 through February 28, 2006, 
is denied.

Restoration of an initial 10 percent rating for bilateral 
hearing loss, from March 1, 2006, is denied.

The claim of entitlement to nonservice-connected pension 
benefits is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


